                          UNITED STATES DISTRICT COURT
                          EASTERN DISTRICT OF WISCONSIN


UNITED STATES OF AMERICA,

                      Plaintiff,

       v.                                                          Case No. 11-CR-175

MONTRELL K. MORRIS,

                      Defendant.


                     ORDER DENYING DEFENDANT’S MOTION
                      FOR RELEASE PENDING REVOVATION


       On September 19, 2018, Montrell K. Morris appeared before me for an initial

appearance on a petition to revoke his supervised release. At that hearing, I detained Morris

pending his revocation hearing before Judge Pepper on October 26, 2018 at 11:00 a.m. On

October 11, 2018, Morris wrote a letter addressed to Judge Pepper asking for release pending

his revocation hearing. (Docket # 50.) I construe this letter as a motion to reconsider the

detention order under 18 U.S. C. § 3142(f)(2). As such, because Morris is represented by

counsel, I can disregard his motion because a represented defendant cannot also litigate his

own motions. See United States v. Avery, 2010 U.S. Dist. LEXIS 38176 (E.D. Wis. Apr. 19,

2010); see also United States v. Johnson, 223 F.3d 665, 668 (7th Cir. 2000).

       However, in the interest of addressing motions on their merits rather than procedural

grounds, I will address Morris’ motion for reconsideration. In his motion, Morris seeks release

so he can get back to work and take some of the financial burden of caring for three children

off his fiancée’s shoulders. Morris also would like to work to give his attorney the resources

to prepare his defense. (Docket # 50.)

       To address Morris’ request, it is important to recount the history which led to Morris’

detention. On October 27, 2017, Morris appeared before Judge Pepper for a revocation
hearing. That revocation petition was based on Morris’ state court conviction for

eluding/fleeing the police. On that date, Judge Pepper did not revoke Morris but adjourned

the hearing to January 11, 2018 to allow Morris to continue serving his state Huber sentence

which allowed him to work. Judge Pepper warned Morris that if there were any problems, he

would be returned to court before the January 11, 2018 hearing. (Docket # 37.)

        Upon returning to court on January 11, 2018, Judge Pepper again adjourned the

revocation hearing to give Morris a chance to show that he can succeed living crime free. At

that time, Morris had a new baby and was maintaining employment. Judge Pepper set the

hearing out to May 10, 2018. Judge Pepper also warned Morris that any violations for

possessing or selling drugs would land him back in court at which time she would be far less

inclined to giving him any more chances. (Docket # 41.)

       On January 30, 2018, mere weeks after appearing before Judge Pepper, Morris

allegedly sold heroin to an undercover law enforcement agent. The transaction was recorded

on an audio/video recording device. (Docket # 42.) Morris has pled not guilty and final

pretrial and jury trial are scheduled for November 30, 2018 and January 7, 2019 respectively.

Consolidated Court Automation Programs (CCAP), WI Circuit Court Access for Milwaukee

County, Case No. 2018CF1932, at http://wcca.wicourts.gov (last visited Oct. 12, 2018).

       It is based on this history of already being given chances and allegedly committing yet

another felony while on supervised release that Morris was detained pending his revocation

hearing. While Morris’ reasons for requesting release are legitimate and understandable,

Morris does not address the prior chances that he received to stay out of jail to work to support

his family. Though I am sympathetic to the burden Morris’ incarceration places on his family,

I respectfully decline to reopen the detention hearing and release Morris pending his

revocation hearing.


                                               2
SO ORDERED this 12th day of October, 2018.



                                      BY THE COURT:


                                      s/Nancy Joseph ____________
                                      NANCY JOSEPH
                                      United States Magistrate Judge




                                  3
